Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 5, 1980, which affirmed the decision of a referee sustaining initial determinations of the Industrial Commissioner holding claimant ineligible to receive benefits during various periods, charging him with an overpayment of $846 ruled to be recoverable and imposing a forfeiture of effective days. The decision of the board holding claimant ineligible to receive benefits because he was not totally unemployed is supported by substantial evidence (Matter of Bunzl [Lubin], 1 AD2d 46) as is its determination charging him with an overpayment of benefits and imposing a forfeiture of effective days (Matter of Boyd [Ross], 59 AD2d 804, affd 46 NY2d 723). Pursuant to the rules of this court, costs are assessed in favor of claimant against the Industrial Commissioner in view of the latter’s excessive delay in filing respondent’s brief (22 NYCRR 800.9 [d]). Decision affirmed, with costs to claimant against the Industrial Commissioner. Mahoney, P. J., Kane, Main, Casey and Weiss, JJ., concur.